DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-8 objected to because of the following informalities:  
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Under 37 CFR 1.75 (e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order: 
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known, 
(2) A phrase such as “wherein the improvement comprises,” and 
(3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.
The claim should begin with a standard introductory phrase such as “I [or We] claim,”…. (See MPEP 608.01 (m).) a preamble and the claim needs a transition such as “consisting of “, ” comprising”……
For the purpose of examination, the examiner will interpret claim 1 as “An organic electroluminescence device comprising: … wherein in the formula,  Ar1 to Ar5 … or a sulfur atom to form a ring; … wherein in the formula,  A1 represents … or a sulfur atom to form a ring; … where in the formula, A2 represents … and a monoarylamino group to form a ring.” With all the period replaced by semicolon except a period ends the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 1, 2 and 5, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of examination, the examiner will interpret the limitation with the phrase “may” removed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/35/2020, 7/20/2021 and 3/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. US 2018/0331298 (WO 2017/073594) in view of Hayashi et al. US 2018/0362843 (WO 2017/099155).

Re claim 1, Hayashi 298 teaches an organic electroluminescence device (fig1), including at least an anode (2, fig1, [177]), a hole transport layer (4,5, fig1, [177]), a light-emitting layer (6, fig1, [177]), an electron transport layer (7, fig1, [177]), and a cathode (9, fig1, [177]) in the stated order (fig1), the organic electroluminescence device being characterized in that the hole transport layer contains an arylamine compound represented by the following general formula (1) (chemical formula 18, [50]), 

    PNG
    media_image1.png
    120
    400
    media_image1.png
    Greyscale

wherein in the formula, Ar1 to Ar5 the same or different from each other ([51]), and represents a substituted or unsubstituted aromatic hydrocarbon group ([51]), a substituted or unsubstituted aromatic heterocyclic group ([51]), or a substituted or unsubstituted fused polycyclic aromatic group ([51]); Ar6 to Ar8 the same or different from each other ([51]), and represents a hydrogen atom ([51]), a substituted or unsubstituted aromatic hydrocarbon group ([51]), a substituted or unsubstituted aromatic heterocyclic group ([51]), or a substituted or unsubstituted fused polycyclic aromatic group ([51]); n1 represents 0, 1, or 2 ([51]);
Ar3 and Ar4 form a ring with a single bond ([53]) or may be bonded to each other via a substituted or unsubstituted methylene group ([53]), an oxygen atom ([53]), or a sulfur atom ([53])  to form a ring ([53]);
Ar3 or Ar4 may form a ring with a benzene ring to which an Ar3Ar4-N group is bonded ([53]), with a single bond or may be bonded to each other via a substituted or unsubstituted methylene group ([53]), an oxygen atom ([53]), or a sulfur atom to form a ring ([53]);
Hayashi 298 is silent regarding the light-emitting layer contains a heterocyclic compound having a fused ring structure represented by the following general formula (2) or a heterocyclic compound having a fused ring structure represented by the following general formula (3).
Hayashi 843 teaches the light-emitting layer contains a heterocyclic compound having a fused ring structure represented by the following general formula (2) ((2), [33-37]) or a heterocyclic compound having a fused ring structure represented by the following general formula (3) ((3), [38-41]). 

    PNG
    media_image2.png
    208
    255
    media_image2.png
    Greyscale

wherein in the formula, A1 represents a substituted or unsubstituted aromatic hydrocarbon divalent group (Hayashi 843, [34]), a substituted or unsubstituted aromatic heterocyclic divalent group (Hayashi 843, [34]), a substituted or unsubstituted fused polycyclic aromatic divalent group (Hayashi 843, [34]), or a single bond (Hayashi 843, [34]); Ar9 represents a substituted or unsubstituted aromatic hydrocarbon group (Hayashi 843, Ar6,  [35]), a substituted or unsubstituted aromatic heterocyclic group (Hayashi 843, Ar6,  [35]), or a substituted or unsubstituted fused polycyclic aromatic group (Hayashi 843, Ar6,  [35]); R1 to R4 may be the same or different from each other (Hayashi 843, [36]), and represents a hydrogen atom (Hayashi 843, [36]), a deuterium atom (Hayashi 843, [36]), a fluorine atom (Hayashi 843, [36]), a chlorine atom (Hayashi 843, [36]), a cyano group (Hayashi 843, [36]), a nitro group (Hayashi 843, [36]), a linear or branched alkyl group having 1 to 6 carbon atoms which may have a substituted group (Hayashi 843, [36]), cycloalkyl group having 5 to 10 atoms which may have a substituted group (Hayashi 843, [36]), a linear or branched alkenyl group having 2 to 6 atoms which may have a substituted group (Hayashi 843, [36]), a linear or branched alkyloxy group having 1 to 6 carbon atoms which may have a substituted group (Hayashi 843, [36]), a cycloalkyloxy group having 5 to 10 carbon atoms which may have a substituted group (Hayashi 843, [36]), a substituted or unsubstituted aromatic hydrocarbon group (Hayashi 843, [36]), a substituted or unsubstituted aromatic heterocyclic group (Hayashi 843, [36]), a substituted or unsubstituted fused polycyclic aromatic group (Hayashi 843, [36]), a substituted or unsubstituted aryloxy group (Hayashi 843, [36]), or a disubstituted amino group substituted with a group selected from the group consisting of an aromatic hydrocarbon group (Hayashi 843, [36]), an aromatic heterocyclic group (Hayashi 843, [36]), and a fused polycyclic aromatic group (Hayashi 843, [36]); the groups of R1 to R4 may form a ring with a single bond (Hayashi 843, [36]) or may be bonded to each other via a substituted or unsubstituted methylene group (Hayashi 843, [36]), an oxygen atom (Hayashi 843, [36]), or a sulfur atom to form a ring (Hayashi 843, [36]); R1 to R4 and a benzene ring to which Ri to R4 are bonded (Hayashi 843, [36]), may be bonded to each other via a linking group such as a substituted or unsubstituted methylene group (Hayashi 843, [36]), an oxygen atom (Hayashi 843, [36]), a sulfur atom (Hayashi 843, [36]), and a monoarylamino group to form a ring (Hayashi 843, [36]); R5 to R8 may be the same or different from each other (Hayashi 843, [36]), and represents a hydrogen atom (Hayashi 843, [36]), a deuterium atom (Hayashi 843, [36]), a fluorine atom (Hayashi 843, [36]), a chlorine atom (Hayashi 843, [36]), a cyano group (Hayashi 843, [36]), a nitro group (Hayashi 843, [36]), a linear or branched alkyl group having 1 to 6 carbon atoms which may have a substituted group (Hayashi 843, [36]), a cycloalkyl group having 5 to 10 atoms which may have a substituted group (Hayashi 843, [36]), a linear or branched alkenyl group having 2 to 6 atoms which may have a substituted group (Hayashi 843, [36]), a linear or branched alkyloxy group having 1 to 6 carbon atoms which may have a substituted group (Hayashi 843, [36]), a cycloalkyloxy group having 5 to 10 carbon atoms which may have a substituted group (Hayashi 843, [36]), a substituted or unsubstituted aromatic hydrocarbon group (Hayashi 843, [36]), a substituted or unsubstituted aromatic heterocyclic group(Hayashi 843, [36]), a substituted or unsubstituted fused polycyclic aromatic group (Hayashi 843, [36]), a substituted or unsubstituted aryloxy group (Hayashi 843, [36]), or a disubstituted amino group substituted with a group selected from the group consisting of an aromatic hydrocarbon group (Hayashi 843, [36]), an aromatic heterocyclic group (Hayashi 843, [36]), and a fused polycyclic aromatic group (Hayashi 843, [36]); the groups of R5 to R8 may form a ring with a single bond or may be bonded to each other via a substituted or unsubstituted methylene group (Hayashi 843, [36]), an oxygen atom (Hayashi 843, [36]), or a sulfur atom to form a ring (Hayashi 843, [36]); R5 to R8 and a benzene ring to which Rs to R8 are bonded (Hayashi 843, [36]), may be bonded to each other via a linking group such as a substituted or unsubstituted methylene group (Hayashi 843, [36]), an oxygen atom (Hayashi 843, [36]), a sulfur atom (Hayashi 843, [36]), and a monoarylamino group to form a ring (Hayashi 843, [36]); R9 and R10 may be the same or different from each other (Hayashi 843, [37]), and represents a linear or branched alkyl group having 1 to 6 carbon atoms which may have a substituted group (Hayashi 843, [37]), a substituted or unsubstituted aromatic hydrocarbon group (Hayashi 843, [37]), a substituted or unsubstituted aromatic heterocyclic group (Hayashi 843, [37]), or a substituted or unsubstituted fused polycyclic aromatic group (Hayashi 843, [37]); the groups of R9 and R10 may form a ring with a single bond or may be bonded to each other via a substituted or unsubstituted methylene group (Hayashi 843, [37]), an oxygen atom (Hayashi 843, [37]), or a sulfur atom to form a ring (Hayashi 843, [37]);

    PNG
    media_image3.png
    199
    235
    media_image3.png
    Greyscale

wherein in the formula, A2 represents a substituted or unsubstituted aromatic hydrocarbon divalent group (Hayashi 843, [39]), a substituted or unsubstituted aromatic heterocyclic divalent group (Hayashi 843, [39]), a substituted or unsubstituted fused polycyclic aromatic divalent group (Hayashi 843, [39]), or a single bond (Hayashi 843, [39]);  Ar10 represents a substituted or unsubstituted aromatic hydrocarbon group (Hayashi 843, Ar7, [40]), a substituted or unsubstituted aromatic heterocyclic group (Hayashi 843, Ar7, [40]), or a substituted or unsubstituted fused polycyclic aromatic group (Hayashi 843, Ar7, [40]); R11 to R14 may be the same or different from each other (Hayashi 843, [41]), and represents a hydrogen atom (Hayashi 843, [41]), a deuterium atom (Hayashi 843, [41]), a fluorine atom (Hayashi 843, [41]), a chlorine atom (Hayashi 843, [41]), a cyano group (Hayashi 843, [41]), a nitro group (Hayashi 843, [41]), a linear or branched alkyl group having 1 to 6 carbon atoms which may have a substituted group (Hayashi 843, [41]), a cycloalkyl group having 5 to 10 atoms which may have a substituted group (Hayashi 843, [41]), a linear or branched alkenyl group having 2 to 6 atoms which may have a substituted group (Hayashi 843, [41]), a linear or branched alkyloxy group having 1 to 6 carbon atoms which may have a substituted group (Hayashi 843, [41]), a cycloalkyloxy group having 5 to 10 carbon atoms which may have a substituted group (Hayashi 843, [41]), a substituted or unsubstituted aromatic hydrocarbon group (Hayashi 843, [41]), a substituted or unsubstituted aromatic heterocyclic group (Hayashi 843, [41]), a substituted or unsubstituted fused polycyclic aromatic group (Hayashi 843, [41]), a substituted or unsubstituted aryloxy group (Hayashi 843, [41]), or a disubstituted amino group substituted with a group selected from the group consisting of an aromatic hydrocarbon group (Hayashi 843, [41]), an aromatic heterocyclic group (Hayashi 843, [41]), and a fused polycyclic aromatic group (Hayashi 843, [41]); the groups of R11 to R14 may form a ring with a single bond or may be bonded to each other via a substituted or unsubstituted methylene group (Hayashi 843, [41]), an oxygen atom (Hayashi 843, [41]), or a sulfur atom to form a ring (Hayashi 843, [41]); R11 to R14 and a benzene ring to which R11 to R14 are bonded (Hayashi 843, [41]), may be bonded to each other via a linking group such as a substituted or unsubstituted methylene group (Hayashi 843, [41]), an oxygen atom (Hayashi 843, [41]), a sulfur atom (Hayashi 843, [41]), and a monoarylamino group to form a ring (Hayashi 843, [41]); R15 to R18 may be the same or different from each other (Hayashi 843, [41]), and represents a hydrogen atom (Hayashi 843, [41]), a deuterium atom (Hayashi 843, [41]), a fluorine atom (Hayashi 843, [41]), a chlorine atom (Hayashi 843, [41]), a cyano group (Hayashi 843, [41]), a nitro group (Hayashi 843, [41]), a linear or branched alkyl group having 1 to 6 carbon atoms which may have a substituted group (Hayashi 843, [41]), a cycloalkyl group having 5 to 10 atoms which may have a substituted group (Hayashi 843, [41]), a linear or branched alkenyl group having 2 to 6 atoms which may have a substituted group (Hayashi 843, [41]), a linear or branched alkyloxy group having 1 to 6 carbon atoms which may have a substituted group (Hayashi 843, [41]), a cycloalkyloxy group having 5 to 10 carbon atoms which may have a substituted group (Hayashi 843, [41]), a substituted or unsubstituted aromatic hydrocarbon group (Hayashi 843, [41]), a substituted or unsubstituted aromatic heterocyclic group (Hayashi 843, [41]), a substituted or unsubstituted fused polycyclic aromatic group (Hayashi 843, [41]), a substituted or unsubstituted aryloxy group (Hayashi 843, [41]), or a disubstituted amino group substituted with a group selected from the group consisting of an aromatic hydrocarbon group (Hayashi 843, [41]), an aromatic heterocyclic group (Hayashi 843, [41]), and a fused polycyclic aromatic group (Hayashi 843, [41]); the groups of R15 to R18 may form a ring with a single bond or may be bonded to each other via a substituted or unsubstituted methylene group (Hayashi 843, [41]), an oxygen atom (Hayashi 843, [41]), or a sulfur atom to form a ring (Hayashi 843, [41]); R15 to R18 and a benzene ring to which R15 to R18 are bonded (Hayashi 843, [41]), may be bonded to each other via a linking group such as a substituted or unsubstituted methylene group (Hayashi 843, [41]), an oxygen atom (Hayashi 843, [41]), a sulfur atom (Hayashi 843, [41]), and a monoarylamino group to form a ring (Hayashi 843, [41]).
Hayashi 843 also teaches this EL layer material being excellent in luminous efficiency ([69]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the two references and use a luminous material with excellent in luminous efficiency (Hayashi 843, [69]).
Re claim 2, Hayashi 298 in view of Hayashi 843 teaches the organic electroluminescence device according to claim 1, characterized in that the arylamine compound is represented by the following general formula (1a).

    PNG
    media_image4.png
    249
    521
    media_image4.png
    Greyscale

wherein in the formula, Ar1 to Ar5 may be the same or different from each other (Hayashi 298, [51]), and represents a substituted or unsubstituted aromatic hydrocarbon group (Hayashi 298, [51]), a substituted or unsubstituted aromatic heterocyclic group (Hayashi 298, [51]), or a substituted or unsubstituted fused polycyclic aromatic group (Hayashi 298, [51]); Ar6 to Ar8 may be the same or different from each other (Hayashi 298, [51]), and represents a hydrogen atom (Hayashi 298, [51]), a substituted or unsubstituted aromatic hydrocarbon group (Hayashi 298, [51]), a substituted or unsubstituted aromatic heterocyclic group (Hayashi 298, [51]), or a substituted or unsubstituted fused polycyclic aromatic group (Hayashi 298, [51]); n1 represents 0, 1, or 2 (Hayashi 298, [51]).
here, Ar3 and Ar4 may form a ring with a single bond (Hayashi 298, [53]) or may be bonded to each other via a substituted or unsubstituted methylene group (Hayashi 298, [53]), an oxygen atom (Hayashi 298, [53]), or a sulfur atom to form a ring (Hayashi 298, [53]).
Ar3 or Ar4 may form a ring with a benzene ring to which an Ar3Ar4-N group is bonded (Hayashi 298, [53]), with a single bond or may be bonded to each other via a substituted or unsubstituted methylene group (Hayashi 298, [53]), an oxygen atom (Hayashi 298, [53]), or a sulfur atom to form a ring (Hayashi 298, [53]).
Re claim 3, Hayashi 298 in view of Hayashi 843 teaches the organic electroluminescence device according to claim 1, characterized in that the hole transport layer has a two-layer structure of a first hole transport layer and a second hole transport layer (Hayashi 298, 4, 5, fig1, [37]), and the first hole transport layer contains an arylamine compound represented by the general formula (1) (Hayashi 298, layer with arylamine as the first hole transport layer, [37]).
Re claim 4, Hayashi 298 in view of Hayashi 843 teaches the organic electroluminescence device according to claim 1, characterized in that the hole transport layer has a two-layer structure of a first hole transport layer (Hayashi 298, 4, fig1, [37]) and a second hole transport layer (Hayashi 298, 5, fig1, [37]), and at least one of the second hole transport layer and a stacked layer disposed between the first hole transport layer and the light-emitting layer contains an arylamine compound represented by the general formula (1) (Hayashi 298, fig1, [37]).
Re claim 5, Hayashi 298 in view of Hayashi 843 teaches the organic electroluminescence device according to a claim 1, characterized in that the electron transport layer contains a compound having a pyrimidine ring structure represented by the following general formula (4) (Hayashi 298, 7, fig1 [35]).

    PNG
    media_image5.png
    249
    453
    media_image5.png
    Greyscale

wherein in the formula, Ar11 represents a substituted or unsubstituted aromatic hydrocarbon group or a substituted or unsubstituted fused polycyclic aromatic group (Hayashi 298, Ar9, [36]); Ari2 and Ar3 may be the same or different from each other (Hayashi 298, Ar10 and Ar11, [36]), and each represent a hydrogen atom, a substituted or unsubstituted aromatic hydrocarbon group  (Hayashi 298, Ar10 and Ar11, [36]), or a substituted or unsubstituted fused polycyclic aromatic group  (Hayashi 298, Ar10 and Ar11, [36]).
Ar14 represents a substituted or unsubstituted aromatic heterocyclic group  (Hayashi 298, Ar12, [36]); R19 to R22 may be the same or different from each other (Hayashi 298, R1-R4, [36]), and each represent a hydrogen atom  (Hayashi 298, R1-R4, [36]), a deuterium atom  (Hayashi 298, R1-R4, [36]), a fluorine atom  (Hayashi 298, R1-R4, [36]), a chlorine atom  (Hayashi 298, R1-R4, [36]), a cyano group  (Hayashi 298, R1-R4, [36]), a trifluoromethyl group  (Hayashi 298, R1-R4, [36]), a linear or branched alkyl group having 1 to 6 carbon atoms  (Hayashi 298, R1-R4, [36]), a substituted or unsubstituted aromatic hydrocarbon group  (Hayashi 298, R1-R4, [36]), a substituted or unsubstituted aromatic heterocyclic group  (Hayashi 298, R1-R4, [36]), or a substituted or unsubstituted fused polycyclic aromatic group  (Hayashi 298, R1-R4, [36]). here, there is no case that both Ari2 and Ar3 are hydrogen atoms  (Hayashi 298, R1-R4, [36]).
Re claim 6, Hayashi 298 in view of Hayashi 843 teaches the organic electroluminescence device according to claim 1, characterized in that the light-emitting layer contains a red light-emitting material (Hayashi 843, [65]).
Re claim 7, Hayashi 298 in view of Hayashi 843 teaches the organic electroluminescence device according to claim 1, characterized in that the light-emitting layer contains a phosphorescent light-emitting material (Hayashi 843, [66]).
Re claim 8, Hayashi 298 in view of Hayashi 843 teaches the organic electroluminescence device according to claim 7, characterized in that the phosphorescent light-emitting material is a metal complex containing iridium or platinum (Hayashi 843, [67]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812